Case 1:06-cr-00039-TWP-MJD Document 44 Filed 05/19/21 Page 1 of 6 PageID #: 115




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )      Cause No. 1:06-cr-0039-TWP-MJD
                                               )
 MICHAEL DAVIS,                                )                              - 01
                                               )
                       Defendant.              )



                            REPORT AND RECOMMENDATION

        On May 19, 2021, the Court held a hearing on Petitions for Warrant or Summons for

 Offender Under Supervision filed on April 28, 2021. Defendant Davis appeared in person with

 his appointed counsel Sam Ansell. The government appeared by Will McCoskey, Assistant

 United States Attorney. U. S. Parole and Probation appeared by Officer Brent Witter.

        The Court conducted the following procedures in accordance with Fed. R. Crim. P.

 32.1(a)(1) and 18 U.S.C. § 3583:

        1.      The Court advised Defendant Davis of his rights and provided him with a copy of

 the petition. Defendant Davis orally waived his right to a preliminary hearing.

        2.      After being placed under oath, Defendant Davis admitted Violation No. 1.

 [Docket No. 35.]

        3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
Case 1:06-cr-00039-TWP-MJD Document 44 Filed 05/19/21 Page 2 of 6 PageID #: 116




        Violation
        Number          Nature of Noncompliance


             1          “You shall not possess any child pornography or visual depictions of
                        child erotica or nude minors. Any such material found in your
                        possession shall be considered contraband and will be confiscated by
                        the probation officer.”

                        On or about April 18, 2021, Mr. Davis was in possession of a cellular
                        phone that contained a large quantity of child erotica consisting of
                        prepubescent minors showing full frontal and rear nudity with the breast,
                        pubic and buttock area fully exposed. Mr. Davis admitted to the
                        probation officer to downloading the pictures from a nudist colony
                        website.

        4.       The parties stipulated that:

                 (a)    The highest grade of violation is a Grade C violation.

                 (b)    Defendant’s criminal history category is I.

                 (c)    The range of imprisonment applicable upon revocation of supervised
                        release, therefore, is 3 to 9 months’ imprisonment.

        5.       The parties jointly recommended a sentence of six (6) months with life-time

 supervision to follow. Defendant agrees to forfeit two (2) cellular telephones found in his

 possession.

        The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

 fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

 his supervised release should be revoked, and that he should be sentenced to the custody of the

 Attorney General or his designee for a period of six (6) months with life-time supervised release

 to follow. Defendant is to forfeit the two (2) cellular telephones found in his possession. In

 addition to the mandatory conditions of supervision, the following conditions of supervised

 release will be imposed:




                                                   2
Case 1:06-cr-00039-TWP-MJD Document 44 Filed 05/19/21 Page 3 of 6 PageID #: 117




    1. You shall report to the probation office in the judicial district to which you are released
       within 72 hours of release from the custody of the Bureau of Prisons.

    2. You shall report to the probation officer in a manner and frequency directed by the court
       or probation officer.

    3. You shall permit a probation officer to visit you at a reasonable time at home, or another
       place where the officer may legitimately enter by right or consent, and shall permit
       confiscation of any contraband observed in plain view of the probation officer.

    4. You shall not knowingly leave the judicial district without the permission of the court or
       probation officer.

    5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
       Amendment privilege.

    6. You shall not meet, communicate, or otherwise interact with a person you know to be
       engaged, or planning to be engaged, in criminal activity. You shall report any contact
       with persons you know to be convicted felons to your probation officer within 72 hours
       of the contact.

    7. You shall reside at a location approved by the probation officer and shall notify the
       probation officer at least 72 hours prior to any planned change in place or circumstances
       of residence or employment (including, but not limited to, changes in who lives there, job
       positions, job responsibilities). When prior notification is not possible, you shall notify
       the probation officer within 72 hours of the change.

    8. You shall not own, possess, or have access to a firearm, ammunition, destructive device
       or dangerous weapon.

    9. You shall notify the probation officer within 72 hours of being arrested, charged, or
       questioned by a law enforcement officer.

    10. You shall maintain lawful full time employment, unless excused by the probation officer
        for schooling, vocational training, or other reasons that prevent lawful employment.

    11. You shall not enter into any agreement to act as an informer or a special agent of a law
        enforcement agency without the permission of the court.

    12. As directed by the probation officer, you shall notify third parties who may be impacted
        by the nature of the conduct underlying your current or prior offense(s) of conviction
        and/or shall permit the probation officer to make such notifications and/or confirm your
        compliance with this requirement.

    13. You shall make a good faith effort to follow instructions of the probation officer
        necessary to ensure compliance with the conditions of supervision.

                                                 3
Case 1:06-cr-00039-TWP-MJD Document 44 Filed 05/19/21 Page 4 of 6 PageID #: 118




    14. You shall pay the costs associated with the following imposed conditions of supervised
        release/probation, to the extent you are financially able to pay: psychosexual treatment,
        polygraph testing, mental health treatment, and computer monitoring systems. The
        probation officer shall determine your ability to pay and any schedule of payment.

    15. You shall not use or possess any controlled substances prohibited by applicable state or
        federal law, unless authorized to do so by a valid prescription from a licensed medical
        practitioner. You shall follow the prescription instructions regarding frequency and
        dosage.

       These conditions are recommended to assist the probation officer in supervising the
       offender in the community, and to ensure the safety of the community.

    16. You shall participate in a mental health treatment program, as approved by the probation
        officer, and abide by the rules and regulations of that program. The probation officer, in
        consultation with the treatment provider, shall supervise participation in the program
        (provider, location, modality, duration, intensity, etc.). You shall take all mental health
        medications that are prescribed by your treating physician. The court authorizes the
        release of the presentence report and available evaluations to the treatment provider, as
        approved by the probation officer.

       This condition is recommended given Mr. Davis's prior diagnoses of schizophrenia,
       developmental articulation disorder, and schizotypal personality disorder.

    17. All employment shall be approved in advance by the probation officer.

    18. You shall not have unsupervised meetings, activities, or visits, or intentional
        communications with any minor unless they have been disclosed to the probation officer
        and approved by the court. You shall not have supervised meetings, activities, visits, or
        intentional communications with any minor unless they have been approved by the
        probation officer. Before you may request approval for such meetings, activities, visits,
        or intentional communications (unsupervised or supervised), you must notify the
        person(s) having custody of any such minor(s) about the conviction in this case and the
        fact that you are under supervision.

    19. You shall not be employed in any position or participate as a volunteer in any activity
        that involves unsupervised meetings, intentional communications, activities, or visits with
        minors except as disclosed to the probation officer and approved by the court.

    20. You shall not participate in unsupervised meetings, intentional communications,
        activities, or visits with persons you know to be a registered sex offender or to have been
        convicted of a felony sex offense involving an adult or minor, including any child
        pornography offense, except as disclosed to the probation officer and approved by the
        court. This condition is not intended to prevent you from participating in treatment



                                                 4
Case 1:06-cr-00039-TWP-MJD Document 44 Filed 05/19/21 Page 5 of 6 PageID #: 119




        programs or religious services with felons in such programs/services so long as the
        activity has been disclosed as described above.

    21. You shall not enter or remain at a place for the primary purpose of observing or
        contacting children under the age of 18.

    22. You shall submit to the search by the probation officer of your person, vehicle,
        office/business, residence, and property, including any computer systems and hardware
        or software systems, electronic devices, telephones, and Internet-enabled devices,
        including the data contained in any such items, whenever the probation officer has a
        reasonable suspicion that a violation of a condition of supervision or other unlawful
        conduct may have occurred or be underway involving you and that the area(s) to be
        searched may contain evidence of such violation or conduct. Other law enforcement may
        assist as necessary. You shall submit to the seizure of contraband found by the probation
        officer. You shall warn other occupants these locations may be subject to searches.

    23. You shall not possess any child pornography or visual depictions of child erotica or nude
        minors. Any such material found in your possession shall be considered contraband and
        will be confiscated by the probation officer.

    24. You shall participate in a program of treatment for sexual disorders, including periodic
        polygraph examinations, as directed by the probation officer. The treatment provider
        should determine the type and timing of such polygraph examinations. The court
        authorizes the release of the presentence report and available psychological evaluations to
        the treatment provider, as approved by the probation officer.

    25. You shall consent, at the direction of the probation officer, to having installed on your
        computer(s), telephone(s), electronic devices, and any hardware or software, systems to
        monitor your use of these items. Monitoring will occur on a random and/or regular basis.
        You will warn other occupants or users of the existence of the monitoring hardware or
        software. To promote the effectiveness of this monitoring, you shall disclose in advance
        all cellular phones, electronic devices, computers, and any hardware or software to the
        probation officer and may not access or use any undisclosed equipment.

        These conditions are recommended given Mr. Davis's instant offense is for possessing
        child pornography. The conditions will help the probation officer to monitor the offender
        in the community, would be beneficial in his recovery, aid in his relapse prevention plan,
        and would help to hold him accountable.

 Defendant reviewed the foregoing conditions and they were reviewed by defendant with his

 attorney. Defendant, on the record, waived reading of the above-noted conditions of supervised

 release.




                                                 5
Case 1:06-cr-00039-TWP-MJD Document 44 Filed 05/19/21 Page 6 of 6 PageID #: 120




         The Defendant is released and ordered to self-report to the U.S. Marshal's Office, 46 East

 Ohio Street, Room 179, Indianapolis, Indiana between 8:30 a.m. and 10:00 a.m. on May 20,

 2021.

         The parties are hereby notified that the District Judge may reconsider any matter assigned

 to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

 Recommendation.



             Dated: 5/19/2021




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                                 6
